DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see section titled “Claim Rejection Under 35 U.S.C. § 112”, with respect to claims 2 and 5 have been fully considered and are persuasive.  The rejection of claims 2 and 5 has been withdrawn. 
Applicant’s arguments, see section titled “Independent Claim 1”, with respect to claim 1 have been fully considered and are partially persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection (remapping limitations different parts of Ma) is made in view of Ma and Zhang as shown below.
Applicant's arguments, see section titled “Independent Claim 6”, with respect to claim 6 have been fully considered and are not persuasive. As admitted by Applicant, claim 6 recite 
Applicant’s arguments, see section titled “Dependent Claims 3-4”, with respect to claims 3-4 have been fully considered and are partially persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ma and Zhang and Ashraf shown below.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  change “the total length” in line 19 to “the total length of the first and second symbols” to remove any ambiguity as to what “the total length” is referring to since there is “a total length of the first symbol” and “a total length of the second symbol”.  Appropriate correction is required.
Claim(s) 5 is/are objected to because of the following informalities:  change “the total length” in line 19 to “the total length of the first and second symbols” to remove any ambiguity as to what “the total length” is referring to since there is “a total length of the first symbol” and “a total length of the second symbol”.  Appropriate correction is required.
Claim(s) 6 is/are objected to because of the following informalities:  change “period a” in line 3 of claim 5 to “period and a” and “the total length” in line 16 to “the total length of the first and second symbols” to remove any ambiguity as to what “the total length” is referring to since there is “a total length of the first symbol” and “a total length of the second symbol”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 6, claim 6 recites “a second frequency block other than the first frequency block from among the plurality of frequency blocks” and “are the same in a second frequency block”. It appears that claim 6 is reciting two second frequency blocks. Applicant does not provide support for these features nor has the Examiner found support for these features within the specification. The closest the Examiner found is that both second frequency blocks are the same. Examiner will interpret the second “a second frequency block” to be “the second frequency block” hereinafter for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 20150256308 to Ma et al (hereinafter Ma) (IDS filed 8/1/2019) and in view of US PGPub 20160352551 to Zhang et al (hereinafter Zhang).

Regarding claim 1, Ma teaches a base station used in a communication system in which an uplink and a downlink are time-multiplexed (¶ 39, FIG. 9 is a block diagram of a processing system 900 that can be used to implement various embodiments….processing system can be part of a BS…), the base station comprising: 
a controller configured to: set a first time period and a second time period in a first frequency block, the first frequency block being any of a plurality of frequency blocks included in the uplink or the downlink (¶ 39, FIG. 9 is a block diagram of a processing system 900 that can be used to implement various embodiments….processing system can be part of a BS…CPU 910; ¶ 7, at least one processor and a non-transitory computer readable storage medium storing programming for execution by the at least one processor. The programming includes instructions to…partition a frequency and time plane of a carrier spectrum band into a plurality of MAB regions comprising frequency-time slots; ¶ 37, The method can be implemented by a network component, such as a base station…At step 720, a plurality of MAB regions are defined in a frequency-time plane of the spectrum band of the carrier allocated for transmissions in a wireless network, wherein each one of the MAB regions comprises frequency-time slots or blocks of at least one of the MAB types; ¶ 33, basic multiple access bocks are defined in each region according to a MAB type…clients receive the corresponding MABs in the corresponding regions using F-OFDM; ¶ 28, basic frequency-time slots…also referred to herein as basic multiple access blocks; fig. 3, shows a slot having symbols with a length and cyclic prefixes with a length; figs. 6, shows MAB region -1 in top left corner and MAB region 3 in the third row; fig. 5, shows MAB Region -1 having two columns/slots, a left and a right; fig. 1, shows UL and DL transmission between a base station and UE; abstract, Embodiments are provided for…transmitting OFDM or other waveform symbols and associated cyclic prefixes. Examiner correspond MAB region -1 in top left corner to the first frequency block and MAB region -1 in the top left corner and MAB region 3 in the third row to the plurality of frequency blocks and the two (left and right) columns/slots to the first and second time periods); 
and a transmitter configured to transmit setting information indicating one or more of values used for the second time period, the one or more of values including at least either a subcarrier spacing or a cyclic prefix length used for the second time period (fig. 9, network interface 950; ¶ 42; fig. 1, shows communication between a base station 110 and a user equipment 120; ¶ 37, At step 730, parameters of at least one of the MAB types are signaled to a network device (e.g., UE). The parameters indicate a sub-carrier spacing, a useful symbol length, and a cyclic prefix length of the at least one of the MAB types. The parameters include the sub-carrier spacing, the useful symbol length, and/or the cyclic prefix length of…MAB types; ¶ 38, dynamically defined MAB types (e.g., via signaling of parameters); fig. 5, shows MAB Region -1 having two columns/slots; ¶ 34, a first MAB region (e.g., of MAB type-1)),
wherein the transmitter is configured to transmit a first signal in the first time period and a second signal in the second time period (fig. 9, network interface 950; abstract, establishing a plurality of multiple access block ( MAB) types…for waveform transmissions; ¶ 5, transmitting a signal on frequency-time slots in the MAB region in accordance with a MAB type selected for the MAB region; ¶ 32, MAB types that may be used in OFDM communications; ¶ 35, a mapping between one or more types of traffic /transmissions and one or more corresponding MAB regions; ¶ 36, MAB region based transmissions; ¶ 38, Both the transmitter and the receiver need to transmit and receive the signal according to the waveform corresponding to the selected MAB type; fig. 5 shows two columns/slots, a leftmost column/slot which at least include MAB Region -1 and a second leftmost column/slot which at least include in MAB Region 3), 
the first signal and the second signal being different from each other in at least the subcarrier spacing or the cyclic prefix length (¶ 34, a first MAB region (e.g., of MAB type-1)… a MAB type-3 region; ¶ 30, The MAB type-1 has the smallest sub-carrier spacing…The MAB type-3 has the largest sub-carrier spacing; ¶ 24, MAB regions with different sub-carrier spacing),
wherein the controller is configured to align a first symbol and a second symbol in a symbol timing when there is a total length of the first symbol and a total length of the second symbol, the first symbol belonging to the first frequency block, the second symbol belonging to a second frequency block other than the first frequency block from among the plurality of frequency blocks, the total length being a length obtained by adding a cyclic prefix length to a symbol length (¶ 39, CPU 910; ¶ 7, at least one processor and a non-transitory computer readable storage medium storing programming for execution by the at least one processor. The programming includes instructions to…partition a frequency and time plane of a carrier spectrum band into a plurality of MAB regions comprising frequency-time slots; fig. 3, shows each slot comprising a leftmost symbol at the left edge of the slot; ¶ 28, basic frequency-time slots…also referred to herein as basic multiple access blocks; fig. 5, shows top left Basic MAB (type-1) and top left Basic MAB (type-3); abstract, symbol duration includes the useful symbol length and its associated cyclic prefix length; ¶ 38, multiple-access blocks have…a useful symbol length, and a cyclic prefix length according to a predefined MAB type associated with the MAB region or dynamically defined MAB types (e.g., via signaling of parameters); ¶ 30, symbol or cyclic prefix length are defined for each MAB type; ¶ 31, symbol duration allocation (e.g., corresponding to various MAB types) may be defined by various OFDM parameters (or frequency-time primitives), such as…useful symbol length, cyclic prefix length, or combinations thereof. In view of fig. 3, ¶ 28 and fig. 5, the top left Basic MAB (type-1) has a symbol on the left edge of the top left Basic MAB (type-1) and the top left Basic MAB (type-3) has a symbol on the left edge of the respective top Basic MAB (type-3) and so the starting time/timing of the symbol on the left edge of the top left Basic MAB (type-1) aligns with the symbol on the left edge of the top left Basic MAB (type-3). Examiner correspond the symbol on the left edge of the top left Basic MAB (type-1) to the first symbol and correspond the MAB Region 3 to the second frequency block and correspond the symbol on the left edge of the top left Basic MAB (type-3) to the second symbol), 
and cause timing of multiple symbols of which total lengths of symbol lengths and cyclic prefixes are the same in the first frequency block to match timing of multiple symbols of which total lengths of symbol lengths and cyclic prefixes are the same in the second frequency block (¶ 7, at least one processor and a non-transitory computer readable storage medium storing programming for execution by the at least one processor. The programming includes instructions to…partition a frequency and time plane of a carrier spectrum band into a plurality of MAB regions comprising frequency-time slots; fig. 3, shows each slot comprising a leftmost symbol at the left edge of the slot; ¶ 28, basic frequency-time slots…also referred to herein as basic multiple access blocks; fig. 5, shows 2 top Basic MAB (type-1) and 2 top Basic MAB (type-3); abstract, symbol duration includes the useful symbol length and its associated cyclic prefix length; ¶ 38, multiple-access blocks have…a useful symbol length, and a cyclic prefix length according to a predefined MAB type associated with the MAB region or dynamically defined MAB types (e.g., via signaling of parameters); ¶ 30, symbol or cyclic prefix length are defined for each MAB type; ¶ 31, symbol duration allocation (e.g., corresponding to various MAB types) may be defined by various OFDM parameters (or frequency-time primitives), such as…useful symbol length, cyclic prefix length, or combinations thereof. In view of fig. 3, ¶ 28 and fig. 5, each of the 2 top Basic MAB (type-1) has a symbol on the left edge of the respective top Basic MAB (type-1) and each of the 2 top Basic MAB (type-3) has a symbol on the left edge of the respective top Basic MAB (type-3). Furthermore, as shown in fig. 5 and as just discussed, the starting time/timing of the symbol on the left edge of the top left Basic MAB (type-1) matches the symbol on the left edge of the top left Basic MAB (type-3) and the starting time/timing of the symbol on the left edge of the top right Basic MAB (type-1) and the symbol on the left edge of the top right Basic MAB (type-3) matches. Examiner correspond the symbol on the left edge of the top left Basic MAB (type-1) and the symbol on the left edge of the top right Basic MAB (type-1) to the multiple symbols of which total lengths of symbol lengths and cyclic prefixes are in the first frequency block and correspond the MAB Region 3 to the second frequency block and correspond the symbol on the left edge of the top left Basic MAB (type-3) and the symbol on the left edge of the top right Basic MAB (type-3) to the multiple symbols of which total lengths of symbol lengths and cyclic prefixes are in a second frequency block).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma’s teachings with Ma’s one or more other embodiments. The motivation is meeting performance and efficiency demands (Ma ¶ 24). 
Although Ma teaches the controller is configured to align a first symbol and a second symbol in a symbol timing when there is a total length of the first symbol and a total length of the second symbol, the first symbol belonging to the first frequency block, the second symbol belonging to a second frequency block other than the first frequency block from among the plurality of frequency blocks, the total length being a length obtained by adding a cyclic prefix length to a symbol length and suggests that a total length of the first symbol and a total length of the second symbol could be equal and suggests that the total lengths of the first and second symbols could have the same cyclic prefix length (¶ 24, MAB regions with different sub-carrier spacing and/or symbol time duration; ¶ 28, different MAB types may have different sub-carrier spacing, different useful OFDM symbol length, and/or different cyclic prefix length; ¶ 34, The flexible…symbol duration allocation embodiments above are merely examples, and other configurations of…symbol duration allocation configurations are possible), Ma does not explicitly disclose the controller is configured to align a first symbol and a second symbol in a symbol timing when a total length of the first symbol is equal to a total length of the second symbol and the total length (of the first and second symbols) being a length obtained by adding the cyclic prefix length to a symbol length.
Zhang in the same or similar field of endeavor teaches a controller is configured to align a first symbol and a second symbol in a symbol timing when a total length of the first symbol is equal to a total length of the second symbol (¶ 153, the present disclosure is also directed to the various components for performing at least some of the aspects and features of the described methods, be it by way of hardware components, software or any combination of the two; ¶ 16, each OFDM symbol transmitted using the first set of parameters each commence on a time boundary that aligns with an OFDM symbol transmitted using the second set of parameters; ¶ 40, one or more OFDM symbols, where the symbols may have the same…lengths…; ¶ 41, Each OFDM symbol consists of a CP part…and one useful OFDM signal part) and a total length of a first symbol and a total length of a second symbol are a length obtained by adding the same cyclic prefix length for both the first and second symbols to a symbol length (¶ 38, one OFDM symbol of which is made up of an OFDM useful part and a CP part; ¶ 32, a second CP length for the other six symbols; ¶ 52, symbols having a 9.38 μs CP). In view of Ma suggesting that a total length of the first symbol and a total length of the second symbol could be the same and suggesting that the total lengths of the first and second symbols could have the same cyclic prefix length, by modifying Ma’s teachings of the controller is configured to align a first symbol and a second symbol in a symbol timing when there is a total length of the first symbol and a total length of the second symbol and a total length of a first symbol and a total length of a second symbol are a length obtained by adding a cyclic prefix length to a symbol length with Zhang’s teachings of a controller is configured to align a first symbol and a second symbol in a symbol timing when a total length of the first symbol is equal to a total length of the second symbol and a total length of a first symbol and a total length of a second symbol are a length obtained by adding the same cyclic prefix length for both the first and second symbols, the modification results in the controller is configured to align a first symbol and a second symbol in a symbol timing when a total length of the first symbol is equal to a total length of the second symbol and the total length being a length obtained by adding the cyclic prefix length to a symbol length.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma’s teachings with Zhang’s above teachings. The motivation is facilitating overall system efficiency (Zhang ¶ 36). Known work in one field of endeavor (Zhang prior art) may prompt variations of it for use in either the same field or a different one (Ma prior art) based on design incentives (facilitating overall system efficiency) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma and Zhang and in view of US PGPub 20180191473 to Ashraf et al (hereinafter Ashraf).

Regarding claim 3, the combination teaches the base station according to claim 1.
Although the combination teaches the controller is configured to allocate communication resources for the first time period and communication resources for the second time period (Ma ¶ 39; ¶ 7, at least one processor and a non-transitory computer readable storage medium storing programming for execution by the at least one processor. The programming includes instructions to…partition a frequency and time plane of a carrier spectrum band into a plurality of MAB regions comprising frequency-time slots; ¶ 37, The method can be implemented by a network component, such as a base station…At step 720, a plurality of MAB regions are defined in a frequency-time plane of the spectrum band of the carrier allocated for transmissions in a wireless network, wherein each one of the MAB regions comprises frequency-time slots or blocks of at least one of the MAB types; figs. 6, shows MAB region -1 in top left corner and MAB region 3 in the third row) and a single user equipment (Ma ¶ 38, discloses a UE), the combination does not explicitly disclose the controller is configured to simultaneously allocate communication resources for the first time period and communication resources for the second time period to a single user equipment. 
Ashraf in the same or similar field of endeavor teaches a controller is configured to simultaneously allocate communication resources for a first time period and communication resources for a second time period to a single user equipment (¶ 47, The processor 42 may be multi-core, i.e., having two or more processor cores utilized for enhanced performance, reduced power consumption, and more efficient simultaneous processing of multiple tasks; abstract, discloses allocating frequency and time resources; fig. 15, shows UE 1 is allocated frequency and time resources in two time intervals). By modifying the combination’s teachings of the controller is configured to allocate communication resources for the first time period and communication resources for the second time period and a single user equipment with Ashraf’s teachings of a controller is configured to simultaneously allocate communication resources for a first time period and communication resources for a second time period to a single user equipment, the modification results in the controller is configured to simultaneously allocate communication resources for the first time period and communication resources for the second time period to a single user equipment.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Ashraf’s above teachings. The motivation is efficiently supporting different services (Ashraf ¶ 8). Known work in one field of endeavor (Ashraf prior art) may prompt variations of it for use in either the same field or a different one (Ma prior art) based on design incentives (efficiently supporting different services) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 4, the combination teaches the base station according to claim 3.
Although the combination teaches a frequency bandwidth of the communication resources allocated by the controller to the single user equipment for the second time period and a frequency bandwidth of the communication resources allocated by the controller to the single user equipment for the first time period (Ma ¶ 39; ¶ 7, at least one processor and a non-transitory computer readable storage medium storing programming for execution by the at least one processor. The programming includes instructions to…partition a frequency and time plane of a carrier spectrum band into a plurality of MAB regions comprising frequency-time slots; ¶ 37, The method can be implemented by a network component, such as a base station…At step 720, a plurality of MAB regions are defined in a frequency-time plane of the spectrum band of the carrier allocated for transmissions in a wireless network, wherein each one of the MAB regions comprises frequency-time slots or blocks of at least one of the MAB types; fig. 6, shows a frequency bandwidth associated with each MAB region and shows MAB region -1 in top left corner and MAB region 3 in the third row; ¶ 38, discloses a UE; Ashraf ¶ 47 and fig. 15), the combination does not explicitly disclose a frequency bandwidth of the communication resources allocated by the controller to the single user equipment for the second time period is larger than a frequency bandwidth of the communication resources allocated by the controller to the single user equipment for the first time period.
Ashraf’s in the same or similar field of endeavor teaches the concept of a frequency bandwidth of communication resources allocated for a second time period is larger than a frequency bandwidth of communication resources allocated for a first time period (abstract, for a first time interval, allocates first and second portions of a frequency band… For a second time interval, third and fourth non-overlapping portions of a frequency band are allocated; ¶ 66, the fourth portion is larger than the…second portions; ¶ 65, fourth portion…differs from the second portion…the first and third portions…are different…in some cases, all four portions…can be completely different from each of the other portions). By modifying the combination’s teachings of a frequency bandwidth of the communication resources allocated by the controller to the single user equipment for the second time period and a frequency bandwidth of the communication resources allocated by the controller to the single user equipment for the first time period with Ashraf’s teachings of a frequency bandwidth of communication resources allocated for a second time period is larger than a frequency bandwidth of communication resources allocated for a first time period, the modification results in a frequency bandwidth of the communication resources allocated by the controller to the single user equipment for the second time period is larger than a frequency bandwidth of the communication resources allocated by the controller to the single user equipment for the first time period.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Ashraf’s above teachings. The motivation is efficiently supporting different services (Ashraf ¶ 8).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 20150256308 to Ma et al (hereinafter Ma) (IDS filed 8/1/2019).

Regarding claim 6, Ma teaches a communication control method in a communication system in which an uplink and a downlink are time-multiplexed, comprising: 
causing a base station to set a first time period and a second time period in a first frequency block, the first frequency block being any of a plurality of frequency blocks included in the uplink or the downlink (¶ 39, FIG. 9 is a block diagram of a processing system 900 that can be used to implement various embodiments….processing system can be part of a BS…CPU 910; ¶ 7, at least one processor and a non-transitory computer readable storage medium storing programming for execution by the at least one processor. The programming includes instructions to…partition a frequency and time plane of a carrier spectrum band into a plurality of MAB regions comprising frequency-time slots; ¶ 37, The method can be implemented by a network component, such as a base station…At step 720, a plurality of MAB regions are defined in a frequency-time plane of the spectrum band of the carrier allocated for transmissions in a wireless network, wherein each one of the MAB regions comprises frequency-time slots or blocks of at least one of the MAB types; ¶ 33, basic multiple access bocks are defined in each region according to a MAB type…clients receive the corresponding MABs in the corresponding regions using F-OFDM; ¶ 28, basic frequency-time slots…also referred to herein as basic multiple access blocks; fig. 3, shows a slot having symbols with a length and cyclic prefixes with a length; figs. 6, shows MAB region -1 in top left corner and MAB region 3 in the third row; fig. 5, shows MAB Region -1 having two columns/slots, a left and a right; fig. 1, shows UL and DL transmission between a base station and UE; abstract, Embodiments are provided for…transmitting OFDM or other waveform symbols and associated cyclic prefixes. Examiner correspond MAB region -1 in top left corner to the first frequency block and MAB region -1 in the top left corner and MAB region 3 in the third row to the plurality of frequency blocks and the two (left and right) columns/slots to the first and second time periods); 
and causing the base station to transmit setting information indicating one or more values used for the second time period, the one or more of values including at least a subcarrier spacing or a cyclic prefix length used for the second time period (fig. 9, network interface 950; ¶ 42; fig. 1, shows communication between a base station 110 and a user equipment 120; ¶ 37, At step 730, parameters of at least one of the MAB types are signaled to a network device (e.g., UE). The parameters indicate a sub-carrier spacing, a useful symbol length, and a cyclic prefix length of the at least one of the MAB types. The parameters include the sub-carrier spacing, the useful symbol length, and/or the cyclic prefix length of…MAB types; ¶ 38, dynamically defined MAB types (e.g., via signaling of parameters); fig. 5, shows MAB Region -1 having two columns/slots; ¶ 34, a first MAB region (e.g., of MAB type-1)), 
transmitting a first signal in the first time period and a second signal in the second time period (fig. 9, network interface 950; abstract, establishing a plurality of multiple access block ( MAB) types…for waveform transmissions; ¶ 5, transmitting a signal on frequency-time slots in the MAB region in accordance with a MAB type selected for the MAB region; ¶ 32, MAB types that may be used in OFDM communications; ¶ 35, a mapping between one or more types of traffic /transmissions and one or more corresponding MAB regions; ¶ 36, MAB region based transmissions; ¶ 38, Both the transmitter and the receiver need to transmit and receive the signal according to the waveform corresponding to the selected MAB type; fig. 5 shows two columns/slots, a leftmost column/slot which at least include MAB Region -1 and a second leftmost column/slot which at least include in MAB Region 3), 
the first signal and the second signal being different from each other in at least the subcarrier spacing or the cyclic prefix length (¶ 34, a first MAB region (e.g., of MAB type-1)… a MAB type-3 region; ¶ 30, The MAB type-1 has the smallest sub-carrier spacing…The MAB type-3 has the largest sub-carrier spacing; ¶ 24, MAB regions with different sub-carrier spacing), 
aligning a first symbol and a second symbol in a symbol timing when a total length of the first symbol is equal to a total length of the second symbol, the first symbol belonging to the first frequency block, the second symbol belonging to a second frequency block other than the first frequency block from among the plurality of frequency blocks, the total length being a length obtained by adding the cyclic prefix length to a symbol length (given non-patentable weight since the condition isn’t satisfied, see MPEP 2111.04(II) for more information), 
and causing timing of multiple symbols of which total lengths of symbol lengths and cyclic prefixes are the same in the first frequency block to match timing of multiple symbols of which total lengths of symbol lengths and cyclic prefixes are the same in a second frequency block (¶ 7, at least one processor and a non-transitory computer readable storage medium storing programming for execution by the at least one processor. The programming includes instructions to…partition a frequency and time plane of a carrier spectrum band into a plurality of MAB regions comprising frequency-time slots; fig. 3, shows each slot comprising a leftmost symbol at the left edge of the slot; ¶ 28, basic frequency-time slots…also referred to herein as basic multiple access blocks; fig. 5, shows 2 top Basic MAB (type-1) and 2 top Basic MAB (type-3); abstract, symbol duration includes the useful symbol length and its associated cyclic prefix length; ¶ 38, multiple-access blocks have…a useful symbol length, and a cyclic prefix length according to a predefined MAB type associated with the MAB region or dynamically defined MAB types (e.g., via signaling of parameters); ¶ 30, symbol or cyclic prefix length are defined for each MAB type; ¶ 31, symbol duration allocation (e.g., corresponding to various MAB types) may be defined by various OFDM parameters (or frequency-time primitives), such as…useful symbol length, cyclic prefix length, or combinations thereof. In view of fig. 3, ¶ 28 and fig. 5, each of the 2 top Basic MAB (type-1) has a symbol on the left edge of the respective top Basic MAB (type-1) and each of the 2 top Basic MAB (type-3) has a symbol on the left edge of the respective top Basic MAB (type-3). Furthermore, as shown in fig. 5 and as just discussed, the starting time/timing of the symbol on the left edge of the top left Basic MAB (type-1) matches the symbol on the left edge of the top left Basic MAB (type-3) and the starting time/timing of the symbol on the left edge of the top right Basic MAB (type-1) and the symbol on the left edge of the top right Basic MAB (type-3) matches. Examiner correspond the symbol on the left edge of the top left Basic MAB (type-1) and the symbol on the left edge of the top right Basic MAB (type-1) to the multiple symbols of which total lengths of symbol lengths and cyclic prefixes are in the first frequency block and correspond the MAB Region 3 to the second frequency block and correspond the symbol on the left edge of the top left Basic MAB (type-3) and the symbol on the left edge of the top right Basic MAB (type-3) to the multiple symbols of which total lengths of symbol lengths and cyclic prefixes are in a second frequency block).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma’s teachings with Ma’s one or more other embodiments. The motivation is meeting performance and efficiency demands (Ma ¶ 24).

Allowable Subject Matter
Claim(s) 5 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record, in single or combination, does not teach, suggest or provide rationale for “A user equipment used in a communication system in which an uplink and a downlink are time-multiplexed, the user equipment comprising: a reception processing circuit configured to determine a first time period a second time period in a first frequency block, the first frequency block being any of a plurality of frequency blocks included in at least the uplink or the downlink; and a receiver configured to receive setting information transmitted by a base station, the setting information indicating one or more of values used for the second time period, the one or more of values including at least a subcarrier spacing or a cyclic prefix length used for the second time period, wherein the reception processing circuit is configured to demodulate a downlink signal in accordance with the setting information, wherein the downlink signal includes a first signal in the first time period and a second signal in the second time period, the first signal and the second signal being different from each other in at least the subcarrier spacing or the cyclic prefix length, wherein a first symbol and a second symbol are aligned in a symbol timing when a total length of the first symbol is equal to a total length of the second symbol, the first symbol belonging to the first frequency block, the second symbol belonging to a second frequency block other than the first frequency block from among the plurality of frequency blocks, the total length being a length obtained by adding the cyclic prefix length to a symbol length” of claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476